Per Curiam.
The application of Fester F. Grogg for leave to appeal from the order denying him post conviction relief from life imprisonment for first degree murder is hereby denied for the reasons stated in the opinion filed by Judge Menchine in the lower court.
Apart from this, since the applicant made no effort whatsoever to comply with Rule BK46 b requiring a brief statement of the reasons why the order of the lower court should be reversed or modified, the application could have been dismissed for that reason.

Application denied.